       Case 1:19-cv-02973-SCJ Document 83 Filed 08/28/19 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA


SISTERSONG WOMEN OF COLOR
REPRODUCTIVE JUSTICE
COLLECTIVE, on behalf of itself and
its members, et al.,
                                           No. 1:19-cv-02973-SCJ
                   Plaintiffs,

      v.

BRIAN KEMP, Governor of the State
of Georgia, in his official capacity, et
al.,

                   Defendants.


                                   ORDER
     Upon consideration of Defendant Joyette Holmes’ Notice of Automatic

Substitution and Unopposed Motion for Appropriate Relief, for good cause

shown, it is hereby ORDERED that the motion is GRANTED. Defendant
Joyette M. Holmes is substituted for Defendant John Melvin as a party to
this action. Defendant Holmes will be joined as a signatory to Defendants’

Answer, ECF No. 73, and Response to Plaintiffs’ Motion for Preliminary

Injunction, ECF No. 74.
     SO ORDERED this 28th
                     ___ day of August, 2019.


                                            s/Steve C. Jones
                                           _________________________________
                                           Honorable Steve C. Jones
